ING Life Insurance and Annuity Company and its Variable Annuity Account C ING MAP Plus NP SM Supplement dated July 29, 2011 to the Contract Prospectus and Contract Prospectus Summary, each dated April 29, 2011, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus and Contract Prospectus Summary. Please read it carefully and keep it with your current Contract Prospectus and Contract Prospectus Summary for future reference. Important Information Regarding the ING Clarion Real Estate Portfolio, ING Global Real Estate Fund and ING Real Estate Fund On July 1, 2011 , ING Clarion Global Real Estate Securities LLC, subadviser to the ING Clarion Real Estate Portfolio, ING Global Real Estate Fund and ING Real Estate Fund was renamed CBRE Clarion Securities LLC. Accordingly, all references in your Contract Prospectus and Contract Prospectus Summary to ING Clarion Global Real Estate Securities LLC are replaced with CBRE Clarion Securities LLC. Important Information Regarding the ING Intermediate Bond Fund Effective July 29, 2011 , the ING Intermediate Bond Fund’s investment objective appearing in Appendix IV – Fund Descriptions in the Contract Prospectus and Appendix V – Availability of Certain Funds in the Contract Prospectus Summary is deleted and replaced with the following: ·
